952 F.2d 396
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William MATCHEM, Plaintiff-Appellant,v.Anthony M. FRANKS, Postmaster General, Defendant-Appellee.
No. 91-2123.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  (CA-91-120-C-C-MU), Graham C. Mullen, District Judge.
William Matchem, appellant pro se.
W.D.N.C.
DISMISSED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
William Matchem appeals the district court's order dismissing this employment discrimination action for failure to pay a partial filing fee.   Because the district court did not abuse its discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.


2
Matchem's complaint was accompanied by an application for leave to proceed in forma pauperis.   After examining the affidavit supporting the application, the district court determined that Matchem could not pay the full $120 filing fee.   However, the court concluded that assessment of a $50 partial fee was appropriate.   The order assessing the partial fee included a warning that nonpayment of the fee within thirty days would result in summary dismissal of the action.   In lieu of making the payment, Matchem had the option of demonstrating lack of sufficient funds.


3
Matchem moved for reconsideration of the order, protesting that he had no funds from which to pay the fee.   The district court denied the motion.   Of particular note was Matchem's statement in his application for pauper status that he had over $1,100 available in an emergency fund.   The district court ordered Matchem to pay the previously assessed $50 fee and again warned Matchem that failure to comply with the order would result in dismissal of the action.


4
When the time period elapsed without payment, the district court dismissed the action without prejudice.   Matchem appeals.


5
Under 28 U.S.C. § 1915(d), federal courts may grant leave to proceed in forma pauperis to any person meeting certain requirements.   A court may, in its discretion, require partial payment of filing fees if it would not be economically unfair to require such payment of a litigant who cannot pay the full fee.   Zaun v. Dobbin, 628 F.2d 990, 993 (7th Cir.1980).


6
In this case, the affidavit filed by Matchem revealed that he had access to an emergency fund which contained over $1100.   Under these circumstances, it was not an abuse of discretion to assess the $50 filing fee and to dismiss the action when the assessment was not paid.


7
As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


8
DISMISSED.